EXHIBIT A The following table sets forth the name and present principal occupation or employment, and the name, principal business and address of any corporation or other organization in which such occupation or employment is conducted of each director and executive officer of BBVA.Unless otherwise indicated, the business address of each such person is c/o Banco Bilbao Vizcaya Argentaria, S.A. at Plaza San Nicolás 4, 48005 Bilbao, Spain, and all of the directors and executive officers are citizens of the Kingdom of Spain except for Ignacio Deschamps González who is a citizen of México. Directors of BBVA Present Principal Occupation Francisco González Rodríguez Chairman and Chief Executive Officer of BBVA, since January 2000. Director of Grupo Financiero BBVA Bancomer, S.A. de C.V. and BBVA Bancomer, S.A. Ángel Cano Fernández President and Chief Operating Officer of BBVA, since 2009. Director of Grupo Financiero BBVA Bancomer and BBVA Bancomer, S.A. de C.V. Citic Bank board member. Tomás Alfaro Drake Independent Director. Director of Business Management and Administration and Business Sciences programs at Universidad Francisco de Vitoria, since 1998. Chairman of the Appointments Committee since May 2010. Juan Carlos Álvarez Mequíriz Independent Director. Chief Operating Officer El Enebro, S.A. Rafael Bermejo Blanco Independent Director. Chairman of the Audit and Compliance Committee of BBVA since March 28, 2007. Ramón Bustamante y de la Mora Independent Director. José Antonio Fernández Rivero Independent Director. Chairman of Risk Committee since March 30, 2004. Ignacio Ferrero Jordi Independent Director. Chief Operating Officer of Nutrexpa, S.A. and La Piara, S.A. Chairman of Aneto Natural. Carlos Loring Martínez de Irujo Independent Director. Chairman of the Board’s Remuneration Committee since April, 2006. José Maldonado Ramos External Director. Took early retirement as Bank executive in December 2009. Enrique Medina Fernández Independent Director. State Attorney on Sabbatical. Susana Rodríguez Vidarte Independent Director. Member of the accounts auditing institute. Executive Officers of BBVA Present Employment Francisco González Rodríguez Chairman and Chief Executive Officer of BBVA, since January 2000. Director of Grupo Financiero BBVA Bancomer, S.A. de C.V. and BBVA Bancomer, S.A. Ángel Cano Fernández President and Chief Operating Officer of BBVA, since 2009. Director of Grupo Financiero BBVA Bancomer and BBVA Bancomer, S.A. de C.V. Eduardo Arbizu Lostao Head of Legal, Tax, Audit and Compliance Department, since 2002. Manuel González Cid Head of Finance Division. Deputy General Manager BBVA. José María García Meyer-Dohner Head of United States. Retail Banking Manager for the U.S. since august, 2004. Ignacio Deschamps González Head of Mexico. General Director of BBVA Bancomer since December 2006. Juan Asúa Madariaga Head of Corporate and Business – Spain and Portugal. José Barreiro Hernández Head of Global Operations. Vicente Rodero Rodero Head of South America. Carlos Torres Vila Head of Strategy & Development. BBVA Corporate Strategy & Development Director since January 2009. Gregorio Panadero Head of Brand and Communication. Head of BBVA Corporate Brand & Communications Department from April 1, 2009. Manuel Castro Head of Risk. Head of BBVA Risk department since September 2009. Ramón Monell Head of Innovation & Technology. Head of innovation and Technology since September 2009. Juan Ignacio Apoita Gordo Head of Human Resources & Services. Head of BBVA Human Resources and Services since September 2009.
